Opinion issued February 24, 2005













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00073-CR
____________

BERNAVE SOSA, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause No. 904013



 
MEMORANDUM  OPINION
               Appellant, Bernave Sosa, pleaded guilty to the offense of felony theft, and
in accordance with the plea bargain agreement, the trial court assessed punishment
at two years’ confinement in state jail, suspended, and placement on community
supervision for five years.  The State subsequently filed a motion to revoke
community supervision.  Appellant pleaded true to failure to perform community
service and not true to the remaining allegations.  The trial court found the allegations
in the State’s motion to be true, revoked appellant’s community supervision, and
sentenced him to confinement in state jail for two years.  We affirm.
               Appellant’s court-appointed counsel filed a brief in this case concluding that
the appeal is wholly frivolous and without merit.  The brief meets the requirements
of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by
presenting a professional evaluation of the record and demonstrating why there are
no arguable grounds of error to be advanced.  See High v. State, 573 S.W.2d 807, 811
(Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston
[1st Dist.] 1992, pet. ref’d).
               The brief states that a copy was delivered to appellant, whom counsel
advised by letter of his right to examine the appellate record and file a pro se brief. 
See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30
days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record
regarding the revocation of community supervision, and agree that the appeal is
wholly frivolous.
               We affirm the judgment of the trial court.

                                                     PER CURIAM
Panel consists of Chief Justice Radack, and Justices Higley and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).